Citation Nr: 0300488	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-39 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability, to include the propriety of the 
reduction from 20 percent to 10 percent.

2.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability, to include the propriety of the 
reduction from 20 percent to 10 percent.

(The issue of entitlement to an increased rating for 
lumbosacral strain syndrome with superimposed degenerative 
disc disease of L2-S1 will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 
1969 and from November 1978 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from separate rating decisions issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 1995, the RO 
denied a rating in excess of 10 percent for the veteran's 
low back strain.  In November 1995, the RO reduced the 
veteran's disability ratings for right and left shoulder 
impingement with bursitis from 20 percent to 10 percent.  
In December 1997, the RO granted a 20 percent rating for 
low back strain.  A hearing was held in May 1999 at the RO 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b)(West 1991).  The Board 
remanded this case in August 1999 for additional 
development.  In February 2001, the RO assigned a 40 
percent rating for lumbosacral strain syndrome with 
superimposed degenerative disc disease of L2-S1 effective 
October 19, 1995.

The Board notes that VA has recently amended the schedular 
criteria for evaluating Intervertebral Disc Syndrome under 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The Board will defer adjudication of the issue of 
entitlement to an increased rating for lumbosacral strain 
syndrome with superimposed degenerative disc disease of 
L2-S1 to provide the veteran notice of the regulation 
change and an opportunity to present additional evidence 
and/or argument in support of his claim.  38 C.F.R. 
§ 20.903(c) (2002).  Thereafter, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's right shoulder limitation of motion more 
closely approximates limitation of the arm to shoulder 
level.  

2.  The veteran's left shoulder limitation of motion more 
closely approximates limitation of the arm to shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, 
for right shoulder disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107(b) West Supp. 
2001); 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5200- 5202 (2002).

2.  The criteria for a 20 percent rating, but no higher, 
for left shoulder disability have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 U.S.C.A. § 5107(b) West Supp. 2001); 
38 C.F.R. §§ 3.344, 4.1, 4.7, 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5200- 5202 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has enacted regulations to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  These changes in law are 
potentially applicable to the claim on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has provided the veteran a Statement 
of the Case (SOC) and multiple Supplemental Statements of 
the Case (SSOC) advising him of the Reasons and Bases for 
denying his claims as well as the evidence obtained and 
reviewed in arriving at its determinations.  The veteran 
has provided argument, testimony, medical evidence and lay 
affidavits in support of his claims.  The RO has obtained 
his VA and private clinical records and, pursuant to a 
Board remand order dated in August 1999, provided him 
comprehensive VA examination.  The Board notes that all 
records identified by the veteran as relevant to his 
appeal have been obtained by VA.  Neither the veteran nor 
his representative has identified any further evidence or 
information necessary to substantiate the claims on 
appeal.  The Board finds that any further notice pursuant 
to 38 U.S.C.A. § 5103 would delay consideration of this 
claim without providing the veteran any apparent benefit.  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 
186-7 (2002).  Based upon the above, the Board finds that 
VA has met the duty to assist and notice requirements 
under the VCAA.  The Board is also of the opinion that no 
reasonable possibility exists that any further assistance 
would aid in substantiating his increased rating claims.

II.  Factual summary

The veteran was diagnosed with bursitis and impingement 
syndrome of both shoulders during his second period of 
service.  His treatment included prescriptions of Motrin 
and cortisone injections.  His separation examination, 
dated in February 1992, described intermittent flare-ups 
of disability.  His initial VA examination in March 1992 
was significant for bilateral shoulder pain with motion 
and tenderness over his acromial coracoid ligaments.  He 
was given a diagnosis of bilateral impingement syndrome of 
both  shoulders.  By means of a rating decision dated in 
September 1992, the RO granted service connection for left 
and right shoulder impingement with bursitis, and assigned 
an initial 10 percent evaluation.

Thereafter, the veteran's treatment records from the 
Physical Therapy Clinic at the Naval Hospital in Orlando, 
Florida reveals treatment in 1993 for right shoulder 
disability manifested by painful and abnormal range of 
motion (AROM) with decreased strength in flexion and 
abduction secondary to pain.  

A VA examination, dated in June 1993, recorded the 
veteran's history of "intermittent episodes of bursitis 
alternating in both shoulders" with pain on a daily basis.  
On examination, he undressed and dressed without apparent 
distress.  His shoulders were symmetrical in appearance 
without swelling, erythema, tenderness or crepitation.  
His right shoulder range of motion was limited to 105 
degrees of abduction, 88 degrees of forward elevation, 54 
degrees of backward elevation, 15 degrees of adduction, 90 
degrees of internal rotation, and 40 degrees of external 
rotation.  His left shoulder range of motion was limited 
to 95 degrees of abduction, 89 degrees of forward 
elevation, 58 degrees of backward elevation, 15 degrees of 
adduction, 90 degrees of internal rotation and 45 degrees 
of external rotation.  There was no evidence of muscle 
weakness or muscle atrophy in either shoulder girdle or 
arms.  There was also no neurologic deficit.  An x-ray 
examination of the right shoulder revealed no significant 
bone or joint abnormality.  His left shoulder x-ray 
examination showed cortical sclerosis and minimal bony 
erosions over the superior portion of the greater 
tuberosity of the left humerus consistent with tendonitis.  
He was given a diagnosis of bilateral chronic tendonitis 
of shoulders with strong psychological component.

By means of a rating decision dated October 1993, the RO 
assigned separate 20 percent ratings for left and right 
shoulder impingement with treatment for bursitis effective 
to November 17, 1992.

A routine VA joints examination, dated in July 1995, 
revealed the veteran's continued complaint of intermittent 
bursitis of both shoulders.  He complained of pain with 
change of climate.  On physical examination, he 
demonstrated range of motion of both shoulders from 175 
degrees of flexion to 60 degrees of extension, 180 degrees 
of abduction and 30 degrees of adduction.  With palms in 
90 degrees of abduction, he demonstrated 90 degrees of 
external rotation and 75 degrees of internal rotation.  
There was no evidence muscle atrophy of the shoulder 
girdle.  There was no pain with palpation of the coracoid 
process, subacromial space, or supra and infraspinatus 
tendons of the left shoulder joint.  He denied pain with 
left shoulder motion, and there was no arthritic grinding 
palpable.  His right shoulder demonstrated rather 
exquisite tenderness with palpation over the right 
coracoid process.  He denied pain with palpation of the 
subacromial space, or the infra and supraspinatus tendons.  
His x-ray examinations were interpreted as showing no 
significant abnormality.  A VA spine examination report 
noted that deep tendon reflexes were symmetrical of the 
upper extremities.  There was also no muscle weakness and 
paresthesia, except for numbness involving the median 
nerve distribution of the right hand due to unrelated 
injury to the right forearm.

In August 1995, the RO proposed the reduction in the 
veteran's 20 percent disability evaluations for left and 
right shoulder disabilities to a 10 percent rating.  At 
that time, the veteran was given 60 days for the 
presentation of additional evidence to show that his 
compensation payments should be continued at their present 
level.  He was also informed that his benefits would 
continue until a predetermination hearing was conducted if 
such request was made within 30 days from the date of the 
notice.  He was further notified that, if additional 
evidence was not received within the 60-day period and no 
hearing is requested, a final rating action would be taken 
and the award would be reduced.  

In October 1995, the RO received clinical records from the 
Darrow Family Chiropractic clinic which reflected 
treatment for lumbar spine disability.  A November 1995 VA 
clinic record noted a recent steroid injection to the 
right shoulder, and complaint of left shoulder pain with 
early morning motion limitation.

On November 6, 1995, the RO reduced the evaluations for 
left and right shoulder disabilities from 20 percent to 10 
percent effective February 1, 1996.

A January 1996 VA clinical record reflected the veteran's 
complaint of bilateral shoulder pain, left greater than 
right, with cold weather.  A physical examination revealed 
160 degrees of forward flexion (FF), 110 degrees of 
abduction (AB), 80 degrees of external rotation (ER), 70 
degrees of internal rotation (IR) and slight impingement 
sign of both shoulders.  He was given an impression of 
bursitis of both shoulders.  A bone scar was negative for 
increased uptake of either shoulder.

In March 1996, the veteran appeared before the RO and 
testified to VA and private chiropractic treatment for his 
bilateral shoulder disability.  His treatment included an 
exercise program and prescriptions of Salsalate and muscle 
relaxers.  In general, his shoulders were symptomatic 
during moist, damp weather as well as cold weather.  He 
had difficulty with combing and washing his hair and 
lifting.  He reported pain at any time when he moved his 
arm in a particular position, and noted that the VA 
examiner in July 1995 failed to find that position.  He 
had pain radiation during cold weather.  He had become 
ambidextrous, and used whichever shoulder that was less 
painful at the time.

A VA clinical record dated in June 1996 included findings 
of right shoulder crepitus and impingement with discussion 
of possible arthroscopic decompression.  The veteran was 
seen for complaint of shoulder pain again in September and 
November 1996.

In March 1997, the veteran appeared before the RO and 
testified to very minimal shoulder symptoms during warm 
weather.  However, he manifested "very very limited 
motion" with "clicking" on motion in cold conditions such 
as his air conditioned workplace.  Generally, his symptoms 
were worse during the months from November through March.  
His dominant right shoulder was generally worse than the 
left.  He had difficulty using a computer keyboard.  He 
heard a clicking when raising his arm to shoulder level.  
Later that month, he submitted statements from his co-
coworkers which attested to his complaint of shoulder pain 
being aggravated by climatic changes within and outside 
the office.

Thereafter, VA clinical records show continuing treatment 
for chronic subacromial bursitis with decreased range of 
motion in May and August 1997.   

In May 1999, the veteran appeared before the undersigned 
sitting at the RO.  He testified that his right shoulder 
was generally more symptomatic than his left.  His 
symptoms, which included clicking and pain on raising, 
were worse in the morning, late evening and in cold 
climates.  He obtained some relief of symptoms with 
Salsalate use during the day.  He indicated that cortisone 
injection therapy had only provided temporary relief of 
symptoms.  On good days, he was able to stretch his arms 
straight up, but on bad days his arm motion was limited to 
about 70 degrees.  He avoided lifting objects above 
shoulder level.  He felt as if his left and right shoulder 
disabilities were worse, rather than improved, since the 
RO reduced his rating.  He also indicated that his July 
1995 examination, which provided the basis for his 
reduction, had been conducted on one of his good days.

In April 2000, the veteran was provided VA joints 
examination with benefit of review of his claims folder.  
He reported a baseline pain of 7.5/10 pain in both 
shoulders with daily flare-ups of pain to 8 or 9.  His 
physical examination demonstrated 5/5 strength 
bilaterally.  He tensed his shoulders upon range of motion 
testing, and was unable to relax to allow shoulder range 
of motion testing.  To the extent possible, he 
demonstrated 45 degrees of internal rotation, 90 degrees 
of forward flexion, and 90 degrees of abduction 
bilaterally.  X-ray examinations of both shoulders were 
interpreted as showing minimal degenerative changes at the 
acromioclavicular joints, but findings were otherwise 
within normal limits.  He was given diagnoses of bilateral 
shoulder pain with some decreased range of motion 
consistent with chronic impingement syndrome and mild 
degenerative changes of the acromioclavicular joints.  The 
examiner also offered the following comments:

"The patient's ... shoulders bilaterally 
exhibit weakened movement and excess 
fatigability.  I would estimate that the 
patient could expect an additional range of 
motion loss with flare-ups of his shoulders 
in the range of 15% of the current range of 
motion."

III.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  A rating specialist 
must interpret reports of examination in light of the 
whole recorded history, reconciling the various reports 
into a consistent picture to accurately represent the 
elements of disability present.  38 C.F.R. § 4.2 (2002).  
As such, the determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2002).  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 
4.40 and 4.45, which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In 
other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation 
of motion from pain or limited motion on repeated use of 
the joint.  A finding of functional loss due to pain must 
be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 
(2002).  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated 
in proximity to and since the claims on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes 
the following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or 
circumstances and conveys matters that can 
be observed and described by a lay person."

38 C.F.R. § 3.159 (2002).

In this case, the RO initially assigned separate 20 
percent ratings for left and right shoulder disabilities 
effective November 17, 1992.  The ratings were 
discontinued effective February 1, 1996.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a), which requires that 
material improvement in disability be demonstrated where a 
rating has been in effect for five years or more, do not 
apply in this case.  38 C.F.R. § 3.344(c) (2002).

A.  Right shoulder

The veteran's right shoulder disability is primarily 
manifested by intermittent episodes of bursitis flare-ups 
accompanied by right shoulder pain, limitation of motion 
and crepitation on raising.  The RO has assigned a 10 
percent rating for the veteran's right shoulder disability 
under Diagnostic Code 5019.  This rating contemplates x-
ray confirmed bursitis with objective evidence of 
limitation of motion by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5019 (2002); Hicks v. 
West, 8 Vet. App. 417, 420 (1995).  This rating also 
recognizes that limitation of motion is non-compensable 
under the schedular criteria for the affected part.  Id.  
Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in extension, shoulder abduction 
from 0 to 180 degrees, and external and internal rotation 
from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2002).

A 20 percent rating for the major shoulder would be 
warranted for limitation of arm motion at shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).  VA 
examinations in June 1993 and July 1995 demonstrated right 
shoulder motion ranging from 105-180 degrees of abduction, 
and 88-175 degrees of forward elevation.  A VA clinical 
record in January 1996 revealed 160 degrees of forward 
flexion and 110 degrees of abduction.  VA examination in 
April 2000 demonstrated 90 degrees of forward flexion and 
abduction with an estimated 15% reduction in range of 
motion during flare-ups.  The veteran has testified that 
his flare-ups of disability occur on a rather frequent 
basis.  Given the veteran's testimony regarding the 
frequency of flare-ups and the VA examiner's opinion of 
the extent of functional impairment during flare-ups, the 
Board applies the benefit of the doubt doctrine and the 
principles of 38 C.F.R. §§ 4.40 and 4.45 in favor of the 
veteran by finding that his limitation of right arm motion 
more closely approximates limitation of motion to shoulder 
level.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 (2002).  Thus, the Board grants a 20 
percent rating pursuant to Diagnostic Code 5201.

A higher rating still under Diagnostic Code 5201 would 
require limitation of arm motion midway between side and 
shoulder.  Even with consideration of the veteran's 
estimated 15% reduction in range of motion during flare-
ups of disability, the veteran's range of motion falls 
well short of being limited to 45 degrees, or midway 
between side and shoulder, in abduction or forward 
elevation.  The Board has already exercised the benefit of 
the doubt doctrine and the principles of 38 C.F.R. §§ 4.40 
and 4.45 in assigning the 20 percent rating.  Thus, the 
preponderance of the evidence is against a rating in 
excess of 20 percent under Diagnostic Code 5201.

Alternatively, a 30 percent rating could be assigned where 
there was evidence of ankylosis of scapulohumeral 
articulation (major) intermediate between favorable and 
unfavorable (Diagnostic Code 5200), or frequent episodes 
of recurrent dislocation of the scapulohumeral joint 
(major) with guarding of all arm movements or malunion of 
the humerus with marked deformity (Diagnostic Code 5202).  
A higher rating still under Diagnostic Code 5202 would 
require impairment of the humerus by loss of head (flail 
shoulder), nonunion (false flail joint) or fibrous union.

In this case, there is no evidence, or claim, of 
ankylosis.  As such, an increased rating is not warranted 
under Diagnostic Code 5200.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988) (ankylosis refers to 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure).

Furthermore, the veteran does not report any episodes of 
dislocations or instability, and the medical evidence does 
not establish impairment of the humerus by flail shoulder, 
false flail joint or fibrous union.  Accordingly, the 
evidence of record preponderates against an increased 
rating under Diagnostic Code 5202.

In so deciding, the Board has found the veteran's 
descriptions of right shoulder symptoms to be credible and 
competent.  In fact, the Board has extensively relied upon 
his testimony regarding functional impairment during 
flare-ups of disability to find that his right shoulder 
limitation of motion more closely approximates limitation 
of the arm to shoulder level.  The medical findings of 
record, however, clearly demonstrate that a rating in 
excess of 20 percent is not warranted in this case.
B.  Left shoulder

The veteran's left shoulder disability has also been 
primarily manifested by intermittent episodes of bursitis 
flare-ups accompanied by right shoulder pain, limitation 
of motion and crepitation on raising.  The RO has also 
assigned a 10 percent rating for the veteran's left 
shoulder disability under Diagnostic Code 5019.  

VA examinations in June 1993 and July 1995 demonstrated 
left shoulder motion ranging from 95-180 degrees of 
abduction and 89-175 degrees of forward elevation.  A VA 
clinical record in January 1996 revealed 160 degrees of 
forward flexion and 110 degrees of abduction.  VA 
examination in April 2000 demonstrated 90 degrees of 
forward flexion and abduction with an estimated 15% 
reduction in range of motion during flare-ups.  The 
veteran has testified that his flare-ups of disability 
occur on a rather frequent basis.  Given the veteran's 
testimony regarding the frequency of flare-ups and the VA 
examiner's opinion of the extent of functional impairment 
during flare-ups, the Board applies the benefit of the 
doubt doctrine and the principles of 38 C.F.R. §§ 4.40 and 
4.45 in favor of the veteran by finding that his 
limitation of left arm motion more closely approximates 
limitation of motion to shoulder level.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45 
(2002).  Thus, the Board grants a 20 percent rating 
pursuant to Diagnostic Code 5201.

A higher rating still under Diagnostic Code 5201 is not 
warranted.  Even with consideration of the veteran's 
estimated 15% reduction in range of motion during flare-
ups of disability, the veteran's range of motion falls 
well short of being limited to 45 degrees, or midway 
between side and shoulder, in abduction or forward 
elevation.  The Board has already exercised the benefit of 
the doubt doctrine and the principles of 38 C.F.R. §§ 4.40 
and 4.45 in assigning the 20 percent rating.  Thus, the 
preponderance of the evidence is against a rating in 
excess of 20 percent under Diagnostic Code 5201.

Since there is no evidence, or claim, of ankylosis, 
consideration of an increased rating under Diagnostic Code 
5200 is not warranted.  Furthermore, the veteran does not 
report any episodes of dislocations or instability, and 
the medical evidence does not establish impairment of the 
humerus by flail shoulder, false flail joint or fibrous 
union.  Accordingly, the evidence of record preponderates 
against an increased rating under Diagnostic Code 5202.

In so deciding, the Board has found the veteran's 
descriptions of left shoulder symptoms to be credible and 
competent.  In fact, the Board has extensively relied upon 
his testimony regarding functional impairment during 
flare-ups of disability to find that his left shoulder 
limitation of motion more closely approximates limitation 
of the arm to shoulder level.  The medical findings of 
record, however, clearly demonstrate that a rating in 
excess of 20 percent is not warranted in this case.



ORDER

A 20 percent rating for right shoulder disability is 
granted, subject to regulations governing awards of 
monetary benefits.

A 20 percent rating for left shoulder disability is 
granted, subject to regulations governing awards of 
monetary benefits.




		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

